Tamaeeebo, J.
The plaintiff, with others in 1857, became lessees of the State Penitentiary, for the term of five years.
This suit, authorized by an act of the State Legislature in 1867, is instituted to recover the sum of $64,723, which the plaintiff, averring himself to be the sole owner of the claim, alleges to be unpaid. Citation was served upon the Governor of the State at the time, but no appearance was made on the part of the State, and a judgment by default was rendered, and afterwards made final.
A devolutive appeal was taken on the part of the State, after the lapse of several months.
The authorization to the plaintiff to institute this suit, clearly contemplated a full and fair investigation of the claim set up by the plaintiff, contradictorily, with the proper representative of the S ate. Most of the evidence introduced, we think inadmissible, and as a whole, the proof is insufficient.
We conclude that justice requires the case to be remanded to the lower court.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed. It is further ordered, that the case be remanded to the lower court for further proceedings according to law, the plaintiff and appellee paying the costs of this appeal.